Citation Nr: 1734298	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  09-25 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back disability.

2. Entitlement to service connection for a back disability. 

3. Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include depression.

4. Entitlement to service connection for PTSD.

5. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of epididymo-orchitis, originally claimed as a groin injury.

6. Entitlement to service connection for residuals of epididymo-orchitis, originally claimed as a groin injury.

7. Entitlement to service connection for hypertension.
REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979, following which he served in the Army National Guard (ARNG). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in New York, New York.

In January 2012, the Board remanded this matter for further evidentiary development prior to the adjudication of the Veteran's claims.  

Although in its May 2008 rating decision, the RO denied the Veteran's petition to reopen the service connection claims for depression and PTSD based upon a lack of new and material evidence, the Board notes reconsideration of the claims is appropriate pursuant to 38 C.F.R. § 3.156(c) (2016) as explained below.

The issue(s) of entitlement to service connection for a back disability; for an acquired psychiatric disorder, other than PTSD, to include depression; and for residuals of epididymo-orchitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. In an unappealed final October 1998 rating decision the Veteran's claim for service connection for a back condition, now characterized as a back disability was denied. 

2. The evidence submitted since the final October 1998 rating decision is not cumulative or redundant, and considering the other evidence of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back disability.

3. With the resolution of reasonable doubt, the evidence submitted since the first October 1998 rating decision denying service connection for PTSD includes relevant service treatment records (STRs), which existed at the time of the decision, but were not a part of the record.

4. The evidence of record does not establish a current disability of PTSD.

5. In an unappealed final August 1984 rating decision the Veteran's claim for service connection for a groin injury, now characterized as a residuals of epididymo-orchitis, was denied.

6. The evidence submitted since the final August 1984 rating decision is not cumulative or redundant, and considering the other evidence of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for residuals of epididymo-orchitis.

7. The evidence of record does not establish the Veteran's hypertension was neither incurred during active duty service nor incurred in or aggravated during a period of active duty for training (ACDUTRA). 




CONCLUSIONS OF LAW

1. The October 1998 rating decision denying entitlement to service connection for a back condition is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

2. Following the last final rating decision in October 1998, new and material evidence has been submitted to reopen the claim of entitlement to service connection for a back disability.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 
38 C.F.R. §§ 3.156(a), 20.1103 (2016). 

3. The criteria for service connection for PTSD have not been met.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1132, 1137, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(c), 3.159, 3.303, 3.304, 4.125 (2016). 

4. The August 1984 rating decision denying entitlement to service connection for residuals of epididymo-orchitis is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.

5. Following the last final rating decision in August 1984, new and material evidence has been submitted to reopen the claim of entitlement to service connection for residuals of epididymo-orchitis.  38 U.S.C.A. §§ 5108, 7105(c); 
38 C.F.R. §§ 3.156(a), 20.1103.

6. The criteria for service connection for hypertension have not been met.  
38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1132, 1137, 5103, 5103A, 5107(b); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309(a) (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As it pertains to the claims decided herein, the VA has met all statutory and regulatory duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5100, 5101, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  

II. New and Material Evidence for Service Connection for a Back Disability

With respect to the service connection claim for a back disability, in a March 1980 rating decision the RO denied the Veteran's claim because the evidence of record did not establish a current disability for VA compensation purposes.  The RO found that while a VA examination confirmed some thoracic and lumbar discomfort, it revealed no current disability for VA compensation purposes, and there was no other evidence supporting an injury or treatment of the claimed back disability.  However, the RO expressly noted his STRs were incomplete at the time of its decision.  He did not initiate an appeal, and this decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In a September 1995 rating decision the RO denied the Veteran's petition to reopen the service connection claim for a back condition because the evidence submitted at that time again failed to establish a current disability.  In reaching this decision, the RO stated it had reviewed and considered his active duty service STRs from April 30, 1976 through February 26, 1979; ARNG STRs from June 1, 1982 through June 8, 1994; VA treatment records from the Buffalo VA medical center (VAMC) from August 1, 1994 through August 9, 1994, from November 5, 1994 through December 1, 1994, from December 12, 1995 through May 6, 1995; treatment records from the B.G. Hospital from August 7, 1993 through March 15, 1995; treatment records from S.M. Hospital from October 26, 1992 through January 28, 1994.  Once more, he did not initiate an appeal, and this decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The RO denied a second petition to reopen in an October 1998 rating decision, which characterized this claim as one for "chronic back pain."  In doing so, the RO cataloged that it had received and reviewed statements from the Veteran dated February 10, 1998 and March 24, 1998; STRs from April 30, 19976 through June 18, 1994; VA treatment records from the Buffalo and Canadaigua VAMCs from August 1, 1994 through August 9, 1994, November 5, 1994 through December 1, 1994, December 10, 1997 through January 12, 1998, December 11, 1997 through March 12, 1998.  Even though the RO acknowledged that new VAMC treatment records disclosed additional complaints of back pain, the RO found there was no evidence linking the back pain to his service.  Again, he did not initiate an appeal, and this decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Veteran filed yet another petition to reopen, which resulted in the RO's May 2008 rating decision.  At that time, the RO indicated it had reviewed and considered his active duty service STRs from April 30, 1976 through February 26, 1979; ARNG service STRs from May 22, 1990 through April 21, 1996; VA treatment records from the Buffalo VAMC from November 18, 1979 through September 15, 2002; August 2007 Statement in Support of Claim; treatment records from E. Co. Medical Center from March 22, 1993 through January 28, 1994; treatment records from the N. Co. Jail from December 18, 2001 through June 11, 2003; treatment records from the G.H. Correctional Facility from June 2, 2002 through February 21, 2008; and a treatment record from the F.P. Correctional Facility dated September 30, 2002.  Upon review, the RO conceded receipt of new evidence in the form of VA and private treatment records.  Nonetheless, the RO denied his petition to reopen because it found these treatment records did not relate to an unestablished fact necessary to substantiate the claim nor raised a reasonable possibility thereof.  

Since the first rating decision in March 1980 rating decision, the claims file seemingly indicates additional STRs were received in March 1995, June 2000, June 2007, August 2007, June 2009, June 2016, and July 2016.  Among these STRs are the Veteran's reports of recurrent back pain in an August 1986, January 1991, April 1994, April 1996, and April 1999 Reports of Medical History.  Each of the accompanying Reports of Medical Examination found no back abnormalities upon examination, with the exception of the April 1999 Report of Medical Examination.  The April 1999 examiner documented chronic back pain in the Summary of Defects and Diagnoses portion of the examination.  See April 1999 Report of Medical Examination.  Further, the April 1999 Report of Medical History documented for the first time his contention that his back pain began 1979 during active duty service.

While additional relevant STRs were received since the March 1980 rating decision, they did not exist at the time it was issued.  See 38 C.F.R. § 3.156(c)(2).  Accordingly, the Board must determine whether new and material evidence has in fact been submitted in order to assume jurisdiction over the merits of this claim.   See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Generally, "new" evidence is defined as existing evidence not previously submitted to agency decisions makers, while "material" evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The evidence must not be cumulative or redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  Id.

In addition to the above mentioned STRs, since the most recent final decision in October 1998, the VA has received June 2007 and June 2009 letters from the Veteran attributing his back disability to a "slip and fall" while attempting to dismount an armored personnel carrier during active duty service in February/March of 1979.  He explained that on that occasion, he fell flat on top of the carrier because he lost his footing due to ice.  As a result of the fall, he injured his back and the base of his neck.  He claimed he sought medical attention shortly thereafter.  At that time, the treatment provider simply recommended a hot shower.  

While Veteran contends his current back diagnoses stem primarily from the 1979 in service fall, in the alternative, he asserts his back conditions are due to the rigors of service.  See June 2007 Letter from Veteran.  More specifically, he avers that digging parapets, unloading trucks, sleeping on the ground, and other strenuous tasks have aggravated his back conditions.  Id.  

Further, the claims file now contains post-separation diagnoses of a cervical spine and lumbar spine conditions.  With respect to the cervical spine, a November 2014 magnetic resonance imagining (MRI) revealed multi-level degenerative changes as well as a tiny focus of increased T2 signal intensity involving the left aspect of the spinal cord of the C4-C5.  See November 2014 P. Hospital Center MRI.  Additionally, a November 2015 W. Medical Center Operative Report documented pre-operative and post-operative diagnosis of cervical radiculopathy.  

As it pertains to the lumbar spine, the claims file now contains a November 1997 VA imaging study, noting an impression of minimal facet joint hypertrophy, and a  November 1999 VA imaging study, noting an impression of minimal spondylosis.  See November 1997 Radiology/Nuclear Medicine Report; November 1999 Radiology/Nuclear Medicine Report.

Given the above, the Board finds that new and material evidence has in fact been submitted since the claim was last denied in October 1998.  See 38 C.F.R. 
§ 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that 
38 C.F.R. § 3.156(a) creates a low threshold, interpreting the phrase "raises a reasonable possibility of substantiating a claim" as "enabling rather than precluding reopening").  Accordingly, the Veteran's service connection claim for a back disability is reopened and will be further addressed in the remand portion of this decision.  

III. Service Connection for PTSD

With respect to the service connection claim for PTSD, in an unappealed October 1998 rating decision, the RO denied the Veteran's service connection claim for PTSD because the evidence submitted at that time did not establish a current disability nor an in service stressor.  The evidence received and considered by the RO at this time is detailed above.  As it pertained to this claim, the RO specified it had considered his STRs from April 30, 1976 through June 18, 1992, which contained his April 1976 enlistment examination; February 1979 separation examination; May 1990 and January 1991 ARNG examinations; as well as the VAMC treatment records.

Later, in a May 2008 rating decision, the RO denied the Veteran's petition to reopen this claim affirming the October 1998 denial.  The evidence considered by the RO in reaching its May 2008 rating decision is noted above.  While new evidence was received since the October 1998 rating decision, the RO concluded it was not material because it did not relate to an unestablished fact necessary to substantiate the claim nor raised a reasonable possibility thereof. 

Again, it appears from a review of the claims file that additional STRs from the Veteran's active duty and ARNG service were associated with the claims file in June 2009, June 2016, and July 2016.  Of note, the VA submitted a Request for Information in May 2016 requesting his complete service personnel records and STRs.  Among the STRs likely received pursuant to the May 2016 Request for Information, is a March 1978 Chronological Record of Medical Care, which included an assessment of accidental petroleum distillate ingestion, which he claims is the relevant in service event.  See August 2007 Statement in Support of Claim for Service Connection for PTSD.  Further, among the STRs received is an April 1996 Report of Medical History which references mental health problems, stress, and a nervous breakdown sometime between October 1995 and December 1995.  Neither of these STR entries appears to be among the ones received by the VA in February 1980, March 1995, June 2000, June 2007, or August 2007.  More importantly, the RO did not discuss these STRs in its October 1998 or May 2008 rating decisions.  Specifically, in its October 1998 rating decision, the RO determined that his STRs were silent as to any psychiatric/nervous condition.

Pursuant to 38 C.F.R. § 3.156(c), any time after the VA issues a decision on a claim, if the VA receives relevant STRs that existed and had not been associated with the claims file when the claim was first decided, the claim must be reconsidered notwithstanding paragraph (a) of the same section.  Certainly, the March 1978 Chronological Record of Medical Care and April 1996 Report of Medical History are relevant to this claim as they bear on existence of a current disability and corroboration of an in service stressor.  Given these entries existed prior to the October 1998 and May 2008 rating decisions and the claims file suggests receipt of these STRs in June and July 2016 despite the RO's inventories of the evidence considered in October 1998 and May 2008, the Board finds reconsideration of this claim is appropriate.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

In reconsidering this claim, the Board notes the claims file is silent as to a diagnosis of PTSD even though the Veteran has been diagnosed with a variety of psychiatric disorders.  See 38 C.F.R. §§ 3.303(f), 4.125(a); August 1994 VA Treatment Note (noted diagnoses of generalized anxiety disorder, adjustment disorder, and substance abuse disorder); November 1997 VA Treatment Note (noted a diagnosis of major depressive disorder, recurrent, with severe psychotic features); January 1998 VA Recreation Therapy Short-Term Assessment (noted a diagnosis of depression not otherwise specified); July 1999 VA Medical Certificate (noted a diagnosis of suicidal ideation and depression); August 2002 Department of Corrections Treatment Note (noted a diagnosis of psychotic disorder not otherwise specified).  Significantly, the medical evidence of record does not contain any references to PTSD, much less a suggestion or suspicion of PTSD.  

In fact, the only evidence of record alluding to PTSD is the Veteran's general assertion that his PTSD is related to "drinking a can of [diesel]" in service.  See August 2007 Statement in Support of Claim for Service Connection for PTSD.  While the Board acknowledges he is competent to provide evidence regarding his lay observable symptoms, he is not competent to render a diagnosis or a medical opinion as to the etiology of his psychiatric disorders.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Jones v. West, 12 Vet. App. 460, 465 (1999).  Moreover, the symptoms he attributes to the claimed PTSD are long periods of depression, hearing voices, and suicidal ideation, which are encompassed by the diagnoses noted above.  See August 2007 Statement in Support of Claim for Service Connection for PTSD.  Thus, even though the additional STRs received corroborate the claimed in service event, a VA examination is not necessary because the Board finds there is no competent evidence of a current disability in the form of PTSD or persistent or recurrent symptoms thereof.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.303(f); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the absence of proof of a current disability, there is no valid claim). 

For the foregoing reason, the Board finds the preponderance of the evidence is against the Veteran's service connection claim for PTSD.  See Fagan, supra (holding that the benefit of the doubt doctrine is not applicable based on "pure speculation or remote possibility"). 

III. New and Material Evidence for Service Connection for
Residuals of Epididymo-orchitis

With respect to the service connection claim for residuals of epididymo-orchitis, in an August 1984 rating decision the RO denied the Veteran's service connection claim for a groin injury because there was no evidence demonstrating residuals of his in service diagnosis of epididymo-orchitis.  He did not initiate an appeal, and this decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In its August 1984 rating decision, the RO confirmed receipt and review of the Veteran's STRs.  Notably, the RO discussed a May 16, 1976 treatment note concerning a groin strain; a May 18, 1976 treatment note documenting a swollen left scrotum with a palpable lump upon examination and an impression of acute epididymo-orchitis with possible prostatitis or urethritis; a June 1976 treatment note recording an enlarged non-tender scrotum; and a discharge examination noting a boggy prostate without any increased tenderness.

Subsequently, in a May 2008 rating decision, the RO denied the Veteran's petition to reopen this claim affirming the August 1984 denial.  As noted above, the RO provided an accounting of the evidence it had reviewed and considered issuing this decision.  Even though new evidence was received, the RO concluded it was not material because it did not relate to an unestablished fact necessary to substantiate the claim nor raised a reasonable possibility thereof.

Unlike the service connection claim for PTSD, while additional STRs were associated with the claims file subsequent to the August 1984 rating decision, the Board finds all relevant STRs were previously included in the claims file when the August 1984 rating decision was issued as evidenced by the RO's narrative.  See 
38 C.F.R. § 3.156(c).  Thus, the Board must determine whether new and material evidence has in fact been submitted in order to assume jurisdiction over the merits of this claim.  See Barnett, supra; Jackson, supra.

After a careful review of the record, the Board finds that new and material evidence has in fact been submitted since the claim was denied in August 1984.  See 
38 C.F.R. § 3.156(a); see also Shade, supra.  

Previously, the RO denied the Veteran's claim because he could not demonstrate a current disability.  The new medical evidence of record suggests he may have experienced residuals of the in service groin injury.  For instance, an October 1992 VA Treatment Record documented his report of an ache in his left testicle and some suprapubic pain.  Upon examination, the treatment provider observed he exhibited marked pain and inflammation in the left testicle.  See October 1992 VA Treatment Record.  Further, the treatment provider recorded he had inflammation and tenderness of the epididymis.  In the end, the diagnosis rendered was epididymo-orchitis, which is the same as the in service diagnosis.  Id.; May 1976 Consultation Sheet (noted a diagnosis of left orchitic epididymitis with funiculitis and seminal vasculitis, possible prostatitis, and possible GC urethritis).

Subsequently, a January 6, 1997 VA Medical Certificate reveals the Veteran's complaint of a tender right testicle and a diagnosis of orchitis of the right testicle.  Shortly, thereafter a January 16, 1997 VA Medical Certificate and February 1997 VA Treatment Note relayed his continued complaint of prostatitis.  

Based on the above, the Veteran's service connection claim for residuals of epididymo-orchitis, originally claimed as a groin injury, is reopened and will be further addressed in the remand portion of this decision.  See 38 C.F.R. § 3.156(a).


IV. Service Connection for Hypertension

In the January 2012 Board decision, the Veteran's service connection claim for hypertension was remanded for a VA examination.  As a result, he was afforded a VA examination in March 2017.  See March 2017 VA Examination Report.  Following examination, the VA examiner opined it was less likely than not that his hypertension had its onset in or was otherwise related to his active duty service.  In support, the VA examiner noted blood pressure readings for the pertinent time period; his denial of any blood pressure issues during active duty service; and his statement that he was first diagnosed in 1982.  

A review of the Veteran's STRs supports the VA examiner's findings.  His active duty STRs are negative of any complaints related to high blood pressure.  Further, while a March 1977 Chronological Record of Medical Care indicates a blood pressure reading of 130/90 millimeters of mercury (mm Hg), it is the only active duty STR entry indicating a diastolic pressure of 90.  The remainder of his active duty STRs disclose blood pressure readings within normal limits.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note (1) (the VA defines the term "hypertension" as having a diastolic pressure predominantly 90 mm Hg or greater, and the term "isolated systolic hypertension" as having systolic blood pressure predominantly 160 mm Hg or greater with a diastolic blood pressure of less than 90 mm Hg) (2016).  Of note, at his February 1979 separation examination, his blood pressure reading was within normal limits at 125/82 mm Hg.  

Although a November 1979 VA Examination Report recorded his blood pressure reading was 140/90 mm Hg, the VA examiner made no significant findings in that respect aside from noting the Veteran's report of a family history of hypertension.  Subsequently, there are no other blood pressure readings of record until June 1982.  It was not until the June 1982 Report of Medical Examination, that his blood pressure reading was first flagged as suggestive of hypertension; three year post-separation from active duty service.  At that time, his blood pressure reading was 138/98 mm Hg, and the examiner noted a "mild elevation of his diastolic blood pressure."

Despite the June 1982 Report of Medical Examination, the Veteran's blood pressure remained within normal limits at subsequent examinations.  See May 1988 Report of Medical Examination (noted a blood pressure reading of 120/80 mm Hg); May 1990 Report of Medical Examination (noted a blood pressure reading of 120/74 mm Hg); see also August 1986 Report of Medical History (the Veteran denied having any blood pressure issues).

Based on the above, the Board finds the March 2017 VA Examination Report probative with respect to the issue of whether the Veteran's hypertension had its onset in or was otherwise related to his active duty service.  Therefore, the Board finds the preponderance of the evidence does not demonstrate his hypertension was incurred during active duty service.  See 38 C.F.R. §§ 3.303(a), 3.304; Shedden, supra.  Further, while the Board acknowledges that hypertension is included among the chronic diseases eligible for presumptive service connection pursuant to 38 C.F.R. § 3.303(b), 3.307, and 3.309(a), the Board finds the preponderance of the evidence does not establish it manifested to a compensable degree within one year of separation from service.  

However, the Board's inquiry does not end here as the January 2012 remand directives asked the VA examiner to opine as to whether the Veteran's hypertension clearly and unmistakably pre-existed his period of ACDUTRA.  See January 2012 Board Decision.  If so, the Board asked the VA examiner to determine whether his hypertension clearly and unmistakably did not increase in severity beyond its natural progression.

In that regard, the March 2017 VA examiner determined the Veteran's hypertension clearly and unmistakably pre-existed his subsequent period of ACDUTRA.  See March 2017 VA Examination Report.  Even so, the VA examiner did not offer an opinion regarding "whether the hypertension clearly and unmistakably did not increase in severity in service beyond its natural progression."  See January 2012 Board Decision; see also Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order). 

While the Board acknowledges March 2017 VA Examination Report did not substantially comply with the Board's remand directives, the Board notes the prior remand directives mistakenly extended the presumption of aggravation pursuant to 38 U.S.C.A. § 1153 (West 2014) to this claim.  

In order to achieve veteran status when the claim is based on a period of ACDUTRA the claimant must show that he suffers "from a disease or injury incurred or aggravated in line of duty."  See 38 U.S.C.A. § 101(24)(B) (West 2014); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010).  Necessarily, the claimant must first establish a service-connected disability.  In doing so, the claimant cannot avail himself of the presumptive regulations that would ordinarily apply to a period of active duty service, even if he has a prior period of active duty.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).  Thus, the presumption of aggravation under 
38 U.S.C.A. § 1153 does not apply to claims based on a period of ACDUTRA.  See Smith, 24 Vet. App. at 48.  As such, a remand would be fruitless.

For a claim of aggravation of a pre-existing disease or injury based upon a period of ACDUTRA, the burden is on the claimant to show both the claimed condition worsened during a period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  See Smith, supra.  

Here, the first reference to a blood pressure issue comes in the June 1982 Report of Medical Examination mentioned above.  As a result, the examiner recommended that he seek medical evaluation in order to rule out hypertension.  See June 1982 Report of Medical Examination. 

Although the first formal diagnosis of record comes in May 1993 Eye Clinic Progress Note (noted a diagnosis of hypertension), it appears the Veteran may have been diagnosed with hypertension prior to that time.  See January 1991 Report of Medical History (the Veteran disclosed having high blood pressure; examiner documented a blood pressure reading of 170/118 mm Hg); February 18, 1994 Chronological Record of Medical Care (the Veteran reported being diagnosed with hypertension two years prior); August 1994 VA Treatment Note (the Veteran stated he has been dealing with hypertension for the past 10 years); April 2017 Letter from Veteran (stating he was diagnosed in 1982).  Moreover, the March 2017 VA examiner dated his diagnosis back to 1991 generally.  See March 2017 VA Examination Report.  Thus, the evidence of record is unclear as to when his hypertension was first diagnosed.  Consequently, the Board finds it is not possible to determine it was incurred in the line of duty.  See 38 U.S.C.A. 
§ 101(24)(B); Donnellan, supra; Smith, supra.  

Nevertheless, the evidence of record is indicates that at some point during the Veteran's association with the ARNG he was diagnosed to have hypertension.  Accordingly, the Board examines the evidence of record for aggravation of the same.  For purposes of this assessment, the Board will accept the March 2017 VA examiner's diagnosis of hypertension as of 1991 as it is the earliest diagnosis of record.

The Veteran has confirmed ACDUTRA service from February 18, 1994 to March 5, 1994.  See January 1994 Orders.  During this period, his STRs reveal that his blood pressure was monitored closely due to his report that he was diagnosed with hypertension  two years prior, but did not bring enough medication to last the duration of this ACDUTRA period.  See February 18, 1994 Chronological Record of Medical Care.  

Between February 18, 1994 and February 28, 1994, the Chronological Records of Medical Care show the Veteran's systolic pressure ranged from a high of 190 to a low of 136 millimeters of mercury (mm Hg); with one reading at 190 mm Hg; two readings at 170 mm Hg; five readings in the 160s mm Hg; eight readings in the 150s mm Hg; and the remainder below 150 mm Hg.  See generally February 1994 Chronological Records of Medical Care (noted 25 blood pressure readings during this ACDUTRA period).  Further, his diastolic pressure ranged from a high of 111 to a low of 88 mm Hg; with 12 readings above 100 mm Hg; seven readings at 100 mm Hg; and six readings below 100 mm Hg. 

Prior to this period of ACDUTRA, the medical evidence of records shows the Veteran's systolic pressure ranged from a high of 190 to a low of 130 mm Hg, and diastolic pressure ranged from a high of 120 to a low of 76 mm Hg.  See January 1992 Health Risk Appraisal Individual Profile (noted a blood pressure reading of 140/80 mm Hg); October 1992 B.G. General Hospital Treatment Record (noting a blood pressuring reading of 130/80 mm Hg); August 1993 B.G. General Hospital Treatment Record (noted a blood pressure reading of 152/107 mm Hg and several hours later of 150/110 mm Hg); June 1993 E. Co. Medical Center Treatment Record (nothing a blood pressure reading of 138/76 mm Hg); January 1994 B.G. Hospital Treatment Record (noting a blood pressure reading of 150/96 mm Hg by history, and 190/107 and 152/120 mm Hg upon examination).  

While a February 23, 1994 statement of Medical Examination and Duty Status recommended the Veteran be returned home from this period of ACDUTRA, there is no indication the condition worsened during or due to it.  Rather, the recommendation was based on his history of high blood pressure and his report that he did not bring enough medication to last the duration of the training, which resulted in issuance of a temporary profile.  

Based on the foregoing, the Board finds the preponderance of the evidence does not establish that the Veteran's hypertension worsened during this ACDUTRA period or that the worsening was caused by this period of ACDUTRA.  See Smith, supra.  

Following this period of ACDUTRA and until the Veteran's discharge from ARNG service in November 2002, his STRs show that his systolic pressure ranged from a high of 160 to a low of 132 mm Hg, and diastolic pressure ranged from a high of 96 to a low of 70 mm Hg.  See May 2016 Information Report; April 1994 Report of Medical Examination (noted a blood pressure reading of 150/90 mm Hg); April 1996 Report of Medical Examination (noted blood pressure reading of 140/80); December 1997 VA Physical Examination (noted a blood pressure reading of 160/96); April 1999 Report of Medical Examination (noted a blood pressure reading of 132/70 mm Hg).  

The Veteran's VA treatment records for the corresponding period show that his systolic pressure ranged from a high of 218 to a low of 120 mm Hg, but on average his systolic pressure was 168 mm Hg, with the 218 mm Hg reading being an outlier among the 43 blood pressure readings of record; only six other readings in the 190s mm Hg; four readings in the 180s mm Hg; seven readings in the 170s mm Hg; and the remainder below 170 mm Hg.  See generally VA Treatment Records from August 1994 to January 2000; Department of Corrections Treatment Records (the Veteran was incarcerated prior to his discharge in November 2002); May 2008 Inmate Information (notes the Veteran was received into custody in May 2002).  Further, they show his diastolic pressure ranged from a high of 150 to a low of 80 mm Hg, but on average his diastolic pressure was 101 mm Hg, with the 150 mm Hg reading being an outlier; one reading at 130 mm Hg; one reading at 122 mm Hg; eight readings in the 110s mm Hg; and the remainder at or below 100 mm Hg. 

Although the Board acknowledges the evidence of record shows the Veteran has a history of poorly controlled hypertension, the evidence detailed above does not show he underwent a permanent increase in disability during his ARNG service.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991) (holding that a pre-existing injury or disease is said to have been aggravated during service if it underwent a permanent increase in disability beyond the natural progression of the disease or injury); see also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that the mere occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability).  Thus, he has not met his burden to establish service connection.  

For these reasons, the Board finds the preponderance of the evidence is against the Veteran's service connection claim for hypertension.  See Fagan, supra.


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for a back disability is reopened.

Service connection for PTSD is denied.

New and material evidence having been submitted, the claim for entitlement to service connection for residuals of epididymo-orchitis, originally claimed a groin injury, is reopened.

Service connection for hypertension is denied.


REMAND

I. Service Connection for a Back Disability

As detailed above, the Veteran contends his current diagnoses stem from the 1979 in service fall.  See August 2007 Letter from Veteran; June 2009 Letter from Veteran; April 2017 Letter from Veteran.  In the alternative, he asserts his back conditions are due to the rigors of service.  See June 2007 Letter from Veteran.  More specifically, he avers that digging parapets, unloading trucks, sleeping on the ground, and other strenuous tasks have aggravated his back conditions.  Id.  However, he is not competent to render a diagnosis or a medical opinion as to the etiology of his back conditions.  See Barr, supra.  

In terms of a competent nexus opinion, the Board notes there is none of record.  Moreover, the Veteran has yet to be afforded a VA examination in this regard.  Therefore, the Board finds a remand is necessary for a VA examination.  See McLendon, supra (holding that for purposes of determining whether a veteran must be provided a VA examination, the threshold for determining whether the evidence indicates the current disability may be related to the in-service event is a low one).  

II. Service Connection for an Acquired Psychiatric Disability

With respect to the Veteran's service connection claim for an acquired psychiatric disorder other than PTSD, to include depression, the Board notes in an unappealed September 1995 rating decision, the RO denied his service connection claim for depression finding that it was not well grounded because the evidence of record did not "[demonstrate] the existence of the claimed condition and its possible relationship to service."  As mentioned above, in its decision the RO listed the evidence reviewed and considered in making this determination.

Then, in an unappealed October 1998 rating decision, the RO again denied this claim.  While the RO stated it was denying the Veteran's petition to reopen the claim, the Board finds in substance, the RO granted the petition to reopen because it determined there was new and material evidence establishing a current disability.  Nonetheless, the RO denied the claim because the evidence still did not establish a nexus between the current disability and his service.  In that regard, the RO highlighted the fact his STRs were silent as to any psychiatric/nervous condition.  Specifically, the RO referenced his April 1976 enlistment examination; February 1979 separation examination; and May 1990 and January 1991 ARNG examinations. 

The RO denied a subsequent petition to reopen this claim in the May 2008 rating decision.  The evidence considered by the RO at that time is detailed above.  

Again, a review of the claims file reveals that following the September 1995 rating decision, indicates additional STRs may have been received in June 2000, June 2007, August 2007, June 2009, June 2016, and July 2016.  As noted above, among the STRs apparently received pursuant to the May 2016 Request for Information, is a March 1978 Chronological Record of Medical Care, which included an assessment of accidental petroleum distillate ingestion, which he claims is the relevant in service event for his PTSD claim.  See August 2007 Statement in Support of Claim for Service Connection for PTSD.  

Notwithstanding the fact that each rating decision confirms receipt and review of the Veteran's active duty service STRs from April 30, 1976 through February 26, 1979, this STR entry does not appear to be among the STRs received by the VA in February 1980 or March 1995.  More importantly, the RO did not discuss this STR in its September 1995, October 1998, or May 2008 rating decisions.  In its October 1998 rating decision, the RO specifically cited his STRs were silent as to any psychiatric/nervous condition.

Given the March 1978 Chronological Record of Medical Care existed prior to the September 1995 rating decision and is relevant to the claim at hand, the Board finds reconsideration of this claim is appropriate.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; see also Fagan, supra.

In reconsidering this claim, the Board notes that while the Veteran states he has had a life-long issue with psychiatric symptoms, it appears he also attributes them to two in service incidents; when he ingested diesel as well as the fall in 1979, which resulted in his claimed back injury.  See June 2007 Letter from Veteran (stating he has had mental health issues since birth, which went undiagnosed); August 2007 Statement in Support of Claim for Service Connection for PTSD; March 1998 Statement in Support of Claim.  

Subsequent to the March 1978 incident, the Veteran has been diagnosed with a number of psychiatric disorders as detailed above.  See March 1978 Chronological Record of Medical Care.  Further, in an April 1996 Report of Medical History he reported experiencing mental health problems, stress, and a nervous breakdown sometime between October 1995 and December 1995, during which time he was serving in the ARNG.  

At the very least, the Veteran contends his psychiatric disorder was aggravated by his service.  However, he is not competent to render a diagnosis or a medical opinion as to the etiology of his psychiatric disorders.  See Barr, supra.  The Board notes the record is devoid of a competent nexus opinion.  For that matter, he has yet to be afforded a VA examination with respect to this claim.  Therefore, the Board finds a remand is necessary for a VA examination.  See McLendon, supra.  

III. Service Connection for Residuals of Epididymo-orchitis

Having reopened the Veteran's service connection claim for residuals of epididymo-orchitis, originally claimed as a groin injury, the Board notes the evidence of records establishes he was diagnosed with left orchitic epididymitis with funiculitis and seminal vesiculitis, possible prostatitis, and possible GC urethritis in service.  See May 1976 Consultation Sheet; see also May 1988 Report of Medical History (noted the Veteran had swelling of his testicles following basic training).  

Regardless of the fact the Veteran may presently be asymptomatic, the medical evidence of record sufficiently establishes a current disability for VA compensation purposes.  See November 1998 VA Medical Physician Assistant Note (noted a history prostatitis in 1996, but it was presently asymptomatic); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of a "current disability" is satisfied when a veteran has a disability at the time he files his claim or has a disability during the pendency of the claim, even if the disability resolves prior to adjudication of the claim); August 1983 Veteran's Application for Compensation or Pension.  Of import, he was diagnosed with epididymo-orchitis of the left testicle in October 1992 and orchitis of the right testicle in January 1997.  See October 1992 VA Treatment Record; January 6, 1997 VA Medical Certificate.

While the Veteran claims these subsequent diagnoses are related to the in service diagnosis, he is not competent to render a diagnosis or a medical opinion as to the etiology of his epididymo-orchitis.  See Barr, supra.  Again, the Board notes there is no competent evidence of record bearing on the nexus element of this claim.  Furthermore, he has never been afforded a VA examination in furtherance of this claim.  Accordingly, a remand is necessary for a VA examination.  See McLendon, supra.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed back disability. 

After reviewing the complete record, the examiner should:

a. Identify all current and prior diagnoses of a back disability.

b. Reconcile all identified prior diagnoses of a back disability with the current findings.  If any prior diagnosis cannot be reconciled with the current findings, explain why.

c. As to each diagnosis identified, opine as to whether it is at least as likely as not (50 percent probability or greater) caused by or otherwise related to his active duty service, to include his claimed 1979 fall and general rigors of military service.

d. In rendering an opinion, address his lay statements.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed acquired psychiatric disability, other than PTSD. 

After reviewing the complete record, the examiner should:

a. Identify all current and prior diagnoses of an acquired psychiatric disorder, other than PTSD.

b. Reconcile all identified prior diagnoses of an acquired psychiatric disorder, other than PTSD, to include his prior diagnoses of major depressive disorder, adjustment disorder, and psychotic disorder, with the current findings.  If any prior diagnosis cannot be reconciled with the current findings, explain why. 

c. For each diagnosis identified, opine as to whether it is at least as likely as not (50 percent probability or greater) caused by or otherwise related to his active duty service, to include the March 1978 ingestion of petroleum distillate or his claimed 1979 fall in service.  

d. In rendering an opinion, address his lay statements.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed residuals of epididymo-orchitis. 

After reviewing the complete record, the examiner should:

a. Identify all current and prior diagnoses of epididymo-orchitis, prostatitis, or other similar diagnosis.

b. For each diagnosis identified, opine as to whether it is at least as likely as not (50 percent probability or greater) caused by or otherwise related to his diagnosis of left orchitic epididymitis with funiculitis and seminal vasculitis, possible prostatitis, and possible GC urethritis in May 1976. 

c. In rendering an opinion, address his lay statements.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


